DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a compactness of each layer in said first adhesive/bonding stack gradually increases in a direction of thickness from said substrate to said first bonding layer,” does not appear to have support in the originally filed disclosure. Specifically, while the disclosure recites “the compactness of each layer in the first adhesive/bonding stack gradually changes in a direction of thickness of the first adhesive/bonding stack from said substrate to said first bonding layer,” in at least [0016], there does not appear to be any disclosure of a specific pattern (e.g. increasing, decreasing, vacillating) in a specific direction or over any specific duration of the layers.
Note the dependent claims do not cure the deficiencies of the claims on which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an atomic concentration of silicon in said first adhesive layer is larger than 20% and gradually changes along with the increase of a thickness of said first adhesive layer,” is unclear as to how the two requirements are related to each other. Specifically, if the concentration changes along with thickness, it is unclear if the a minimum value, a maximum value, an average value, etc. is required to be larger than 20%. Additionally, it is unclear as to if “along with an increase of a thickness” is required to be the same direction as “in a direction of thickness from said substrate to said first bonding layer.” 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0301646; herein “Kim”) in view of Man (US 2007/0007654; herein “Man”), Sun et al. (US 2020/0294851; herein “Sun”), and Fujii (US 2011/0128399; herein “Fujii”).
Regarding claim 1, Kim discloses in Fig. 1e-f and related text a semiconductor structure, comprising: 
a first substrate (1, see [0032]); and
a first adhesive/bonding stack (3/4, see [0033] and [0034]) on a surface of said first substrate, wherein said first adhesive/bonding stack comprises at least one first adhesive layer (3) and at least one first bonding layer (4), and materials of said first adhesive layer and said first bonding layer are different, a material of said first bonding layer (4) comprises dielectric material of silicon, nitrogen and carbon (SiCN, see [0034]), and a material of said first adhesive (3) layer comprises dielectric material of silicon and nitrogen (silicon nitride, see [0033]), and an atomic concentration of silicon in said first adhesive layer (3) is larger than 20% (silicon nitride, see [0033], known to be Si3N4, and therefore having approximately 43% atomic concentration), and a thickness of said first bonding layer (4) is larger than said thickness of said first adhesive layer (3) (3 has thickness of 100nm-6µm, 4 has thickness of 10nm-1µm, see [0033]-[0034]; accordingly for at least some combinations of thicknesses 4 has larger thickness than 3).
Kim does not disclose 
a compactness of each layer in said first adhesive/bonding stack gradually increases in a direction of thickness from said substrate to said first bonding layer, and an atomic concentration of silicon in said first adhesive layer gradually changes along with the increase of a thickness of said first adhesive layer.
In the same field of endeavor, Man teaches in Fig. 1F and related text a semiconductor structure wherein
a compactness of a layer (34) gradually increases in a direction of thickness from said substrate (increased surface density, see [0033]).
In the same field of endeavor, Sun teaches in Fig. 21 and related text a semiconductor structure wherein
an atomic concentration of silicon a layer (e.g. 192, see [0069]) gradually changes along with the increase of a thickness of said layer (see [0070] and [0058]-[0059]; see also [0032]-[0033]).
In the same field of endeavor, Fujii teaches in Fig. 10 and related text a semiconductor structure with first and second bonding pads (CT1/CT2, see [0248]) penetrating through said first adhesive/ bonding stack (11/21) (see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having a compactness of a layer gradually increases in a direction from the substrate and having an atomic concentration of silicon in said first adhesive layer gradually changes along with the increase of a thickness of said first adhesive layer, as taught by Man and Sun, in order to improve bonding, improve thermal stability and reliability of the device (see Man [0008] and [0010]) and to improve selectivity of the etching process for (see Sun [0110]-[0111]) when the adhesive/bonding layer stack is employed in a device having electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]).
Note that the claimed limitation “a compactness of each layer in said first adhesive/bonding stack gradually increases in a direction of thickness from said substrate to said first bonding layer” is taught by the bonding layer having electrical features therein, as shown by Fujii, the layer having electrical features therein also having the changing compactness, as shown by Man, and the bonding layer having a two layer stack, as shown by Kim. Note that the claimed limitation “an atomic concentration of silicon in said first adhesive layer gradually changes along with the increase of a thickness of said first adhesive layer” is taught by the bonding layers having electrical features therein, as shown by Fujii, the layer having electrical features therein also having the changing atomic concentration of silicon, as shown by Sun, and the bonding layer having a two layer stack, as shown by Kim.
Regarding claim 2, Kim further discloses wherein said surface of said first substrate (1) contacts said first adhesive layer (3), and a surface of said first adhesive/bonding stack is a surface of said first bonding layer (4).
Regarding claim 3, Kim does not disclose wherein an atomic concentration of carbon in said first bonding layer is larger than 0% and smaller than 50%.
In the same field of endeavor, Fujii teaches in Fig. 10 and related text a semiconductor structure an atomic concentration of carbon in said first bonding layer (e.g. 11, see [0245]) is larger than 0% and smaller than 50% (45% for SiCxNy wherein x:y is 5:5, see [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having an atomic concentration of carbon in said first bonding layer is larger than 0% and smaller than 50%, as taught by Fujii, in order to improve bonding strength (see Fujii [0272] at least).
Regarding claim 8, Kim further discloses a thickness of said first bonding layer (3) is larger than 100Å (100nm-6µm, see [0033]), and a thickness of said first adhesive layer (4) is larger than 10 Å (10nm-1µm, see [0034]).
Regarding claim 9, Kim further discloses a second substrate, wherein a second adhesive/bonding stack is formed on a surface of said second substrate, and a surface of said second adhesive/bonding stack is correspondingly bonded to a surface of said first adhesive/bonding stack (see Fig. 1f and [0036]).
Regarding claim 11, the combined device shows 
a first bonding pad (Fujii: CT1, see [0248]) penetrating through said first adhesive/ bonding stack (11); and
a second bonding pad (CT2, see [0248]) penetrating through said second first adhesive/ bonding stack (21), wherein said first bonding pad is correspondingly bonded to said second bonding pad (see Fig. 10).

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/2/2022